UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6099



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

JAMES EDWIN JONES,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-93-138)


Submitted:   May 16, 1996                  Decided:   June 4, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James Edwin Jones, Appellant Pro Se. John Granville Douglass,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reduction of sentence pursuant to 18 U.S.C.A. § 3582(c)

(West Supp. 1995) and USSG § 1B1.10 (Nov. 1995). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Jones, No. CR-93-138 (E.D. Va. Dec. 19,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2